Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Billy Dewayne Reid, Appellant                         Appeal from the 19th District Court of
                                                      McLennan County, Texas (Tr. Ct. No.
No. 06-22-00143-CR         v.                         2021-507-C1).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                          Morriss and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Billy Dewayne Reid, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 15, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk